Citation Nr: 1744713	
Decision Date: 10/06/17    Archive Date: 10/17/17

DOCKET NO.  17-24 575	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. D. Bruce, Associate Counsel







INTRODUCTION

The Veteran served on active duty from March 1960 to March 1964.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2016 rating decision by the Department of Veterans Affairs (VA) Regional Office.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

While further delay is regrettable, the Board finds additional development is necessary before a decision may be rendered with respect to the matter on appeal.

The record reflects that a VA examination and opinion were obtained with respect to the Veteran's hearing loss claim in March 2016.  Upon review, however, the Board finds the opinion insufficient for purposes of determining service connection.  In that regard, the examiner opined that the Veteran's bilateral hearing loss was less likely than not caused by or the result of an event in military service.  In support of the opinion, the examiner stated that the tests performed when the Veteran entered and was discharged from service were whispered and soft voice tests which do not provide any frequency specific information to indicate whether the Veteran had a hearing loss when he left service.  However, the United States Court of Appeals for Veterans Claims (Court) has held that the absence of evidence of a hearing loss disability in service is not fatal to a veteran's claim.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  The Court has also held that evidence of a current hearing loss disability and a medically sound basis for attributing such disability to service may serve as a basis for a grant of service connection.  See Hensley v. Brown, 5 Vet. App. 155 (1993).  Furthermore, the examiner stated that the Veteran's military occupational specialty of Interior Communications Electrician had a low probability of hazard noise exposure, although the Veteran fired weapons during basic training.  In providing a positive opinion with respect to tinnitus, however, the examiner noted the Veteran reported further noise exposure, including standing watch in the engine room and sleeping above the propellors of his naval ship.  Accordingly, the Board finds remand is warranted so that an addendum opinion may be obtained which provides a sufficient rationale and addresses the Veteran's competent lay statements regarding noise exposure.  

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Send the claims file to a VA examiner for review.  If the examiner determines that a new examination is needed to respond to the question posed, one should be scheduled.  Following review of the claims file, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran's bilateral hearing loss arose in service or is otherwise related to service, to include as due to the Veteran's reported in-service noise exposure.  

The examiner should explain why the Veteran's current bilateral hearing loss is or is not merely a delayed response to in-service noise exposure.  The examiner should explain the reasoning for any opinion provided.  The medical significance of any findings should be addressed as the Board is precluded from making medical findings.  

2.  After completing the requested actions, and any additional actions deemed warranted, the AOJ should readjudicate the claim on appeal.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West 2014).



_________________________________________________
Nathan Kroes
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




